Exhibit 99.1 OPHTHALMIC IMAGING SYSTEMS CONTACTS: Gil Allon, CEO 221 Lathrop Way, Suite I Ariel Shenhar, CFO Sacramento, CA 95815 (916) 646-2020 INVESTOR RELATIONS Todd Fromer / Garth Russell KCSA Strategic Communications 212-896-1215 / 212-896-1250 OPHTHALMIC IMAGING SYSTEMS ANNOUNCES FIRST QUARTER 2010 RESULTS - - - Revenue for the first quarter increased 72% compared to last year SACRAMENTO, CALIF., MAY 10, 2010 – Ophthalmic Imaging Systems (OIS) (OTC BB: OISI), a leading digital imaging, image management, EMR, and practice management company, today reported its financial results for the three month period ended March 31, 2010 and provided an update on recent corporate developments. For the three months ended March 31, 2010, OIS reported a net revenue increase of 72% to $4.1 million compared to $2.4 million for the same period in 2009. The increase in revenue is primarily due to an increase in product sales of approximately $1,675,000. Operating expenses for the three months ended March 31, 2010 were $2.9 million compared to $2.2 million for the same period last year. The increase in operating expenses for the first quarter of fiscal 2010 is mostly attributable to the increase of sales and marketing expenses, which increased to $1,544,594 versus $904,156 for the same period last year. This increase was due to an increase in sales and marketing efforts introducing and supporting the launch of the OIS Eye ScanTM, both internationally and in the US Optometry market. Gross margins for the quarter ended March 31, 2010 increased to 55% compared to 47% for the same period in 2009. The increase is mainly attributable to an increase in product revenue. Net loss for the quarter ended March 31, 2010 was approximately $(857,000), or $(0.03) per basic and diluted share, compared with a net loss for the quarter ended March 31, 2009 of approximately $(1,108,000) or ($0.07) per basic and diluted share. For the three months ended March 31, 2010, OIS reported cash flow used in operating activities of approximately ($46,159), compared with cash flow used in operating activities of approximately ($707,382) for the same period in 2009. OIS WWW.OISI.COM , SUITE I
